Citation Nr: 9901434	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel
INTRODUCTION

The appellant served on active duty from October 1940 to 
October 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).


CONTENTION OF APPELLANT ON APPEAL

The appellant contends that he requires the aid and 
attendance of another person or that he is housebound.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a special monthly pension based on the 
need for regular aid and attendance or at the housebound 
rate.


FINDINGS OF FACT

1.  The appellants nonservice connected ratable disabilities 
are peripheral neuropathy of the major right upper extremity 
(40%), peripheral neuropathy of the left upper extremity 
(30%), peripheral neuropathy of the right lower extremity 
(40%), peripheral neuropathy of the left lower extremity 
(40%), actinic keratosis (30%).  He has a combined nonservice 
connected schedular rating of 100 percent.

2.  The appellant does not have disabilities that render him 
so helpless as to be unable to care for his daily personal 
needs without the assistance of others.

3.  The appellant does not have a single disability ratable 
at the 100 percent disability level along with other 
unrelated disabilities which combine to at least 60 percent.


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
based on the need for regular aid and attendance or at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1501, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.352(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by VARO and that 
a disposition on the merits is in order.

Records from the Visiting Nurse Association of Arkansas dated 
January 1995 reflect that a nurse came to the appellants 
home to assess and monitor his medical condition, and to 
provide his family instruction on his needs and caring 
regimen.  At this time, it was noted that the appellant had 
weakness and dizziness, but that he could be up as tolerated 
and use a walker.  His mental status was described as 
forgetful, but oriented and alert.  The nurse recertified 
that the appellant required intermittent skilled nursing 
care and indicated that he would be discharged from such 
care when his family was able to manage his needs and/or he 
was admitted to a long-term facility.

The appellant requested special monthly pension benefits 
based on the need for regular aid and attendance or due to 
being housebound in July 1996.  In support of his claim, VA 
outpatient treatment records for the period of July 1995 to 
July1996 and a private medical report dated July1996 were 
obtained; additionally, the appellant underwent VA 
examinations in October, November and December 1996.

VA outpatient treatment records for the period of July 1995 
to July1996 reflect treatment for multiple actinic keratosis 
on the face and squamous cell carcinoma on the neck.  These 
records also reflect diagnoses for peripheral vascular 
disease, glaucoma, hearing loss, cerebral degeneration, 
seizure disorder, and depression.
A private medical report dated July 1996 reflects that the 
appellant underwent an eye examination in March 1996.  His 
problems were noted as bilateral pseudophakia, mild macular 
degeneration bilaterally, pterygia bilaterally, and glaucoma 
bilaterally.

In October 1996, a VA audiometric examination revealed an 
average puretone decibel (dB) loss of 53.73dB in the right 
ear with 94 percent speech discrimination and 52.5dB in the 
left ear with 80 percent speech discrimination.  Also, in 
October 1996, a VA eye examination was conducted.  The 
diagnoses were macular degeneration, pseudophakia, and 
glaucoma.

In November 1996, a VA neurological examination was 
conducted.  The appellant, age 79, reported that he lived 
alone, but received considerable assistance from his son.  He 
reported that he attended to his own personal hygiene and 
dressed himself.  He indicated that he was able to use the 
telephone and navigate his house using a walker or walking 
behind a wheelchair.  He indicated that he was able to go 
outside his home independently, but did so infrequently.  
Gait and memory problems were also reported.  Examination was 
positive for a moderately severe ataxic gait.  He required 
assistance to stand and position himself behind a wheelchair.  
Clinical findings were positive for peripheral neuropathy.  
The impression was peripheral neuropathy, etiology uncertain, 
possibly secondary to ethanol.

In November 1996, a VA examination for housebound status or 
permanent need for regular aid and attendance was conducted.  
The appellant was accompanied to this examination by his son 
and they arrived by automobile.  The appellant complained of 
trouble walking.  The appellants posture and general 
appearance were noted as thin, his gait was ataxic, and 
he had only 80 percent of normal upper and lower extremity 
strength.  It was noted that the appellant could walk about 1 
block without the assistance of another person and that he 
only left his home when absolutely necessary.  He used a 
walker for ambulation.  The appellant was noted not to be 
totally blind or bedridden.  His ability to handle his own 
funds was deemed questionable by the examiner.  The diagnoses 
were ataxia and peripheral neuropathy.  Certification of need 
for higher level aid and attendance requires that that 
the examining physician certify, by checking the appropriate 
box, that the claimant requires the daily personal health 
care service of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  The examiner checked this box on the VA form 
provided.

In December 1996, a VA dermatological examination was 
conducted.  The impression was severe actinic damage with 
numerous premalignant keratosis, but no frank malignancies at 
this time.

In April 1997, a personal hearing was conducted.  The 
appellant testified that his son lived with him and that he 
ambulated about the house with the aid of a wheelchair or 
walker.  He reported that, with difficulty, he was able to 
shower and dress himself.  He reported that his son performed 
all cooking duties.  He indicated that he had not driven a 
car in 5 years and that his son did all the household 
shopping and cleaning.  The appellant complained that he had 
difficulty walking and memory problems.

The appellants nonservice connected ratable disabilities are 
peripheral neuropathy of the major right upper extremity 
(40%), peripheral neuropathy of the left upper extremity 
(30%), peripheral neuropathy of the right lower extremity 
(40%), peripheral neuropathy of the left lower extremity 
(40%), and actinic keratosis (30%).  He has a combined 
nonservice connected schedular rating of 100 percent.


ANALYSIS

The law allows for an increased rate of pension where an 
otherwise eligible veteran is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d) (West 1991).  A person is 
considered in need of regular aid and attendance if the 
person is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b) (West 1991);38 C.F.R. 
§ 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to various factors, such as the inability to dress or 
undress, or to keep himself ordinarily clean and presentable, 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, the claimants 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, the inability 
to attend to the wants of nature, or incapacity (physical or 
mental) which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  However, it is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a).

When a veteran does not qualify for regular aid and 
attendance, an increase in pension is warranted when in 
addition to having a single permanent disability rated as 100 
percent disabling under the regular schedular criteria, and 
without resort to individual unemployability, the veteran 
also has a separate and distinct disability, or disabilities, 
rated as 60 percent disabling and which involve different 
anatomical segments or bodily systems as that of the 100 
percent disability; or the veteran is substantially confined 
as a direct result of his disabilities and the confinement 
will continue for the remainder of his lifetime.  38 U.S.C.A. 
§§ 1502, 1521(e) (West 1991); 38 C.F.R. § 3.351(d) (1998).

In summary, entitlement to housebound benefits are generally 
available contingent upon the showing that a single permanent 
disability is ratable at 100 percent, and that the claimant 
is either unable to leave his home or has additional 
disability independently ratable at 60 percent or more.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. § 3.351(d) 
(1998).  Entitlement to the aid and attendance benefit is 
predicated generally on objective evidence that a veteran is 
so helpless as to require the regular aid and attendance of 
another person. 38 C.F.R. § 3.352(a) (1998).

After review of the evidence of record, the undersigned 
concludes that the evidence does not demonstrate that the 
appellant is so helpless as to need the regular aid and 
assistance of another person.  Significantly, reports of VA 
examinations dated October through December 1996 reflect that 
the appellant had unsteadiness and imbalance in his gait, 
along with only 80 percent of upper and lower extremity 
strength.  However, notwithstanding his physical limitations, 
the appellant could ambulate independently aided by a walker 
or wheelchair and he indicated that he was self-caring in 
most respects, including showering, dressing, feeding, and 
attending to the wants of nature.  It was noted that the 
appellant was able to walk up to 1 block and leave the house 
if necessary.  There was no indication in the medical 
evidence of record or the appellants sworn testimony in 
April 1997 that he required help with the daily activities of 
living, although his son performed the grocery shopping and 
food preparation chores, or that he required protection from 
hazards or dangers inherent to daily life.  The evidence of 
record does not show that the appellant is blind, 
incompetent, or bedridden, or incapable of performing the 
activities of daily living.

Curiously, the examiner at the November 1996 aid and 
attendance examination certified that the appellant required 
a higher level of aid and attendance by checking the box on 
the provided form, which states that the veteran requires 
the daily personal health care service of a skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care.  However, the Board 
believes that the clinical findings in the November 1996 aid 
and attendance examination report, coupled with the 
appellants sworn testimony in April 1997, do not support the 
examiners conclusion, as they show that the appellant is able 
to shower, dress, and feed himself, leave his home if 
necessary, and attend to the wants of nature; also he is not 
blind, incompetent, or bedridden according to the November 
1996 aid and attendance examination report.  As such, in view 
of the counter-weighing medical evidence and sworn testimony, 
the Board is not obligated to accept the examiner's 
conclusion, although favorable to appellant, that a higher 
level of aid and attendance is required.  See Rollings v. 
Brown, 8 Vet.App. 8 (1995) (the Board is not required to 
accept medical authority supporting a claim provided that its 
reasons for rejecting such evidence are not based on its own 
unsubstantiated medical conclusions).

In view of the above, the Board finds that the preponderance 
of the evidence of record is against entitlement to a special 
monthly pension based on the need for regular aid and 
attendance.  Additionally, the Board finds that the 
preponderance of evidence of record is also against 
entitlement to a special monthly pension at the housebound 
rate.  We note that the appellant does not have a single 
disability ratable at the 100 percent disability level along 
with other unrelated disabilities which combine to at least 
60 percent.


ORDER

An increased rate of disability pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
